This is an application for certiorari, the purpose of which is to have the court quash the official records of the respondents so far as concerns the discharge of their duties in assessing and levying the tax imposed on the relator under the franchise act of the General Assembly, approved August 4, 1921. [Laws 1921, 1 Ex. Sess., pp. 121-126.]
Each of the sections of that act have been critically analyzed and considered in State ex rel. Missouri Pacific Railway Company v. Danuser, 319 Mo. 799, 6 S.W.2d 907, and all of the grounds of objection to the validity of the act, and others not submitted in the instant case, have been overruled. Following the conclusions reached in that case, therefore, the writ here prayed for is quashed. All concur, except Graves and White, JJ., not sitting; Ragland, J., concurs in the result. *Page 810